Citation Nr: 0411883	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  00-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment from January 3, 1994 to 
December 15, 1995.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from service from May 1966 
to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision letter from the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  The claimant is the veteran's son.  

In March 2001, the Board denied entitlement to a retroactive 
award of Dependents' Educational Assistance benefits under 
Chapter 35, Title 38, United States Code, for periods of 
enrollment from January 3, 1994 to December 15, 1995.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2003 Order, the Court 
vacated the Board's decision and remanded the matter for 
readjudication.  


REMAND

A VCAA notice letter has not been sent to the appellant in 
connection with his claim for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment from January 3, 1994 to 
December 15, 1995.  

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from his status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
2002); 38 C.F.R. § 21.3021(a)(1)(iii) (2003), is entitled to 
a retroactive payment of Chapter 35 benefits.

During the pendency of this appeal, on November 1, 2000, 
Congress revised the law governing, in pertinent part, 
effective dates for awards of Chapter 35 benefits.  Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, § 113, 114 Stat. 1832 (2000) (codified as 
amended at 38 U.S.C.A. § 5113 (West 2002)).  The amendment of 
Section 5113 applies to applications first made under Section 
5313 that are received on or after the date of enactment of 
the amendment, or that, on that date, are pending with the 
Secretary or exhaustion of available administrative or 
judicial remedies.  As the appeal to the Board was still 
pending on November 1, 2000, the amendment applies to this 
appeal.  In this case, the new law is more favorable to the 
appellant.  The new law provides that, when determining the 
effective date of an award under Chapter 35 of this title 
based on an original claim, the Secretary may consider the 
eligible individual's application as having been filed on the 
eligibility date of the individual if the eligibility date is 
more than one year before the date of the initial rating 
decision.  38 U.S.C.A. § 5113(b)(1) (West 2002).  Where the 
law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant applies unless Congress 
provides otherwise.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1990).

An individual is eligible if he submits to the Secretary an 
original application for educational assistance under Chapter 
35 of this title within a year of the date that the Secretary 
makes the rating decision, claims such educational assistance 
for pursuit of an approved program of education during a 
period preceding the one-year period ending on the date on 
which the application was received, and would have been 
entitled to such assistance if the application had been 
submitted on the individual's eligibility date.  38 U.S.C.A. 
§ 5113(b)(2) (West 2002).

In the June 2003 Order, the Court determined that the Board 
erred when it failed to discuss the amendments to Section 
5113(b) in the March 2001 decision because they are pertinent 
to this case and may potentially affect the appellant's 
effective date for Dependents' Educational Assistance.  The 
RO has not considered the amendments to Section 5113(b) or 
provided appellant notice of the amendments and an 
opportunity to submit any other information, evidence, or 
argument in support of his claim.  

Moreover, the appellant's Chapter 35 Dependents Education 
folder is not associated with the claims folder.

Based on the above, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The RO should provide the appellant 
notice of the amendments to Section 
5113(b).  Veterans Benefits and Health 
Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, § 113, 114 Stat. 1832 
(2000) (codified as amended at 38 
U.S.C.A. § 5113 (West 2002)).  

3.  The RO should obtain the claimant's 
Chapter 35 file and associate it with the 
claims file.

4.  The RO should readjudicate the issue 
on appeal.  If the benefit is not 
granted, the RO should issue a 
supplemental statement of the case 
(SSOC), which includes notice of all 
applicable laws and regulations that have 
not been previously provided.  A 
reasonable period of time for a response 
should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




